UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1169



GWOR FENG GUO,

                 Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 19, 2008              Decided:   October 9, 2008


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


June Zhou, LAW OFFICES OF JUNE ZHOU, LLC, Deerfield Beach, Florida,
for Petitioner.    Gregory G. Katsas, Acting Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Brianne
Whelan Cohen, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gwor Feng Guo, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration   Appeals    (“Board”)    denying   his    “motion   for

reinstatement.”*   We have reviewed the record and the Board’s order

and find that the Board did not abuse its discretion in denying

Guo’s motion as untimely. See 8 C.F.R. § 1003.2(a) (2008) (setting

forth standard of review).   Further, to the extent that Guo claims

that the Board should have exercised its sua sponte authority to

reopen or reconsider, we lack jurisdiction to review this claim.

See Lenis v. United States Att’y Gen., 525 F.3d 1291, 1292-93 (11th

Cir. 2008) (collecting cases).    Accordingly, we deny the petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                      PETITION DENIED




     *
      We find that only the Board’s denial of Guo’s “motion for
reinstatement” is properly before this court as he failed to
petition this court for review of the Board’s previous orders. See
8 U.S.C. § 1252(b)(1) (2000) (setting forth thirty-day appeal
period); Stone v. INS, 514 U.S. 386, 405 (1995) (holding that
appeal period is “jurisdictional in nature and must be construed
with strict fidelity to [its] terms”).

                                  2